Citation Nr: 0214566	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain prior to July 7, 1999.

2.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain beginning July 7, 1999.

3.  Entitlement to a rating in excess of 20 percent for 
postoperative chondral fracture, lateral, femoral condyle 
with chondromalacia and recurrent dislocation of the left 
patella and osteoarthritis (left knee condition), prior to 
March 8, 2001.  

4.  Entitlement to a rating in excess of 30 percent for 
postoperative chondral fracture, lateral, femoral condyle 
with chondromalacia and recurrent dislocation of the left 
patella and osteoarthritis (left knee condition), beginning 
March 8, 2001.

5.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee, with laxity of patella (right 
knee condition), prior to March 8, 2001.

6.  Entitlement to a rating in excess of 20 percent for 
chondromalacia, right knee, with laxity of patella (right 
knee condition), beginning March 8, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 until June 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Prior to July 7, 1999, the veteran's chronic lumbosacral 
strain was productive of complaints of pain, loss of 
sensation, tightness, burning and a sensation of moving in 
his paraspinal musculature on the left side; objectively, the 
veteran had slight to moderate muscle tightness, with no 
muscle spasm and no decrease in sensation, and with a range 
of motion of 30 degrees extension, 90 degrees flexion, 35 
degrees lateral bending, left and right, and 30 degrees 
rotation, bilaterally.  

3.  From July 7, 1999, onward, the veteran's chronic 
lumbosacral strain is currently productive of complaints of 
daily pain and stiffness, with "catching" upon sudden 
movement; the objective evidence shows a normal gait, 
paravertebral tenderness, no spasm, intact sensation, and 
negative straight leg raise, with 95 degrees of flexion, 10 
degrees of extension, 30 degrees of rotation and 25 degrees 
of lateral bending.   

4.  Prior to March 8, 2001, the veteran's left knee condition 
was productive of complaints of pain, stiffness, fatigue and 
episodes of giving away, with flare-ups about 4 to 5 times 
monthly; objectively, the veteran had some tenderness to 
palpation, with crepitation on both active and passive 
movement, normal gait and posture, negative Lachman's and 
McMurray's sign, some hypertrophy of the tibial tuberosity 
and with range of motion limited to 80 degrees flexion.  

5.  From March 8, 2001, onward, the veteran's left knee 
condition is currently productive of complaints of daily 
pain, occasional swelling, and catching of the knee; the 
objective evidence reveals normal alignment and a stable 
joint, with no redness, warmth or swelling, but with 
discomfort to palpation, crepitation with extension and with 
a range of motion from 10 to 140 degrees.   

6.  Prior to March 8, 2001, onward, the veteran's right knee 
condition was productive of complaints of pain, stiffness, 
giving away and frequent popping, with flare-ups about 4 to 5 
times monthly; objectively, there was crepitation with both 
active and passive motion, with no tenderness to palpation, 
negative Lachman's and McMurray's sign, normal gait and 
posture and some hypertrophy of the tibial tuberosity, with 
range of motion limited to 80 degrees of flexion.

7.  From March 8, 2001, onward, the veteran's right knee 
condition is currently productive of complaints of daily 
pain, occasional swelling and stiffness; the objective 
evidence revealed normal alignment, with medial collateral 
instability and mild crepitation, but without redness, 
warmth, swelling or tenderness, and with a range of motion 
from 15 to 130 degrees.   


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for chronic lumbosacral strain prior to July 7, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).

2.  The schedular criteria for an evaluation in excess of 20 
percent for chronic lumbosacral strain beginning July 7, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

3.  The schedular criteria for an evaluation in excess of 20 
percent for a left knee condition prior to March 8, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257 (2001).

4.  The schedular criteria for an evaluation in excess of 30 
percent for a left knee condition beginning March 8, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257 (2001).

5.  The schedular criteria for an evaluation in excess of 10 
percent for a right knee condition prior to March 8, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).

6.  The schedular criteria for an evaluation in excess of 20 
percent for a right knee condition beginning March 8, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
an April 2001 letter to the veteran.  Additionally, those 
laws were included in a March 2002 supplemental statement of 
the case.  The March 2002 supplemental statement of the case 
further informed the veteran of the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  Thus, the veteran has been put on notice as to the 
new requirements regarding the duty to assist.  Moreover, the 
Board has reviewed the file, and finds that the requirements 
under the VCAA have been met.  In that regard, the Board 
concludes that the veteran was provided adequate notice as to 
the evidence needed to substantiate his claims, which 
included copies of the rating actions, a statement of the 
case issued in May 1999, and supplemental statements of the 
case issued in December 1999 and March 2002. 

The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
As a result of such efforts, the pertinent evidence now 
includes VA outpatient treatment reports dated December 1998 
to February 2001.  Also of record are VA examination reports 
dated March 1998, January 1999, October 1999 and April 2001.  
Earlier treatment and examination reports predating the 
instant appeal are also associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Thus, this case is now ready for 
appellate review.  

Relevant law and regulations

Disability ratings- in general

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  See 38 C.F.R. § 4.1 (2001).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or pain on movement.  38 C.F.R. § 4.45.

Arthritis

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Analysis

I.  Entitlement to an increased rating for chronic 
lumbosacral strain.

Factual background

The veteran was examined by VA in March 1998.  He presented 
with complaints of daily pain in his low back, mostly on the 
left side.  Three days per month he experienced right side 
back pain as well.  The pain was worse with standing and 
sometimes with walking.  Also, driving for 1.5 hours or 
longer caused increased back pain.  The veteran's back pain 
would sometimes radiate to the left buttock.  The veteran 
also complained of stiffness on rising in the morning.  The 
stiffness could last all day, and was helped by heat.  The 
veteran was self-sufficient in washing shaving, toileting, 
bathing feeding, and dressing. 

Upon physical examination in March 1998, the veteran had a 
normal gait with no discomfort.  There was no tenderness of 
the spinous processes and no paravertebral spasm or loss of 
lordosis.  Heel/toe walking was intact, as was the 
dorsiflexing of each big toe.  Sensation was intact, deep 
tendon reflexes were symmetrical, and straight leg raising 
was full.  At the waist, the veteran had 95 degrees of 
flexion, 30 degrees of extension, 40 degrees of right lateral 
flexion, 45 degrees of left lateral flexion, 40 degrees of 
right lateral rotation, and 45 degrees of left lateral 
rotation.  The impression was chronic lumbosacral sprain.  

When examined by VA in January 1999, the veteran complained 
of tightness and a moving sensation in his paraspinal 
musculature on the left side.  He also complained of a 
burning sensation like pins and needles down his left lower 
leg to the left knee about 3 to 4 times per week.  The 
veteran further reported increased pain with subsequent loss 
of sensation when he sat, stood or walked for at least 30 
minutes to an hour.  Objectively, the veteran had 2+ deep 
tendon reflexes and no decrease in sensation.  He was able to 
perform heel to toe.  There was slight to moderate muscle 
tightness of the spinous processes and musculature of the 
lumbosacral spine, with no muscle spasm present.  The veteran 
had a normal straight leg raise at 90 degrees with no pain 
transference to the opposite leg.  His range of motion was 30 
degrees extension, 90 degrees flexion, 35 degrees lateral 
bending, left and right, and 30 degrees rotation, 
bilaterally.  X-ray studies of the lumbosacral spine were 
unremarkable.  The veteran was diagnosed with lumbosacral 
spine strain, with pain causing mild functional impairment. 

VA outpatient treatment reports dated from December 1998 to 
September 1999 are absent any complaints of, or treatment 
pertaining to the veteran's lumbosacral spine strain.  

The veteran was next examined by VA in October 1999.  He 
reported constant pain in the lower back, which was eased by 
taking a hot bath.  He stated that when he took a wrong step, 
it felt as though something was moving in his back.  Upon 
lifting something heavy, his back would bother him for a 
week.  Resting relieved his back pain to some extent, but 
never completely removed the pain.  The veteran stated that 
he had to roll, rather than climb, out of bed in the morning 
due to back stiffness.  His back pain made it difficult to 
fall asleep.  The veteran stated that ibuprofen helped his 
symptomatology.  

Upon physical examination in October 1999, the veteran had no 
deformity or visible scars on his back.  There was no 
swelling and no gross neural deficits.  There was tightness 
of the paraspinous processes and musculature of the 
lumbosacral spine, with some muscle spasm present.  Straight 
leg raises were negative.  The veteran's range of motion was 
as follows:  extension to 20 degrees; flexion to 90 degrees 
(normal); and lateral bending to 25 degrees, left and right.  
The diagnosis was lumbosacral strain.  Limitation of function 
due to pain was noted to be mild to moderate.  There was no 
limitation of function due to weakness.  X-ray evidence dated 
in October 1999 revealed a stable and unremarkable 
lumbosacral spine.  

A VA outpatient treatment report dated January 2000 noted 
that the veteran was feeling well and was not experiencing 
any muscle pain or weakness.

A September 2000 VA outpatient treatment report noted that 
the veteran's muscle pain was improved with the 
discontinuance of lovostatin.   
 
Chronic aches in the lower spine were reported in a VA 
outpatient treatment report dated February 2001.

The veteran was most recently examined in April 2001.  The 
veteran complained of daily low back pain.  The pain was 
mostly on the left side, but 16 days a month there was also 
right side pain.  The pain could last all day, and was 
precipitated by standing and sometimes by walking.  He also 
stated that, during that past year, about 3 times monthly his 
back would "catch" with any sudden movement.  He rated the 
catching pain as a 10 out of 10.  Flexing at the waist 
improved his pain. The veteran's back pain would sometimes 
radiate to the left buttock.  The veteran also complained of 
stiffness on rising in the morning.  The stiffness could last 
all day, and was helped by heat.  The veteran's back would 
bother him after 1 to 2 hours of driving.  The veteran was 
noted to be self-sufficient in performing daily hygienic 
activities.  Descending stairs sometimes caused his back to 
give out.  Overall, a hot bath and alcohol rub provided 
minimal to moderate relief of the veteran's chronic 
lumbosacral strain. 

Objectively, the veteran had a normal gait with mild 
discomfort while undressing, sitting and rising.  There was 
paravertebral tenderness of the lumbar spine.  No spasm or 
loss of lordosis was noted.  Heel to toe walking was intact.  
He had dorsiflexion of the big toes bilaterally.  Sensation 
was intact bilaterally.  Straight leg raising was negative.  
The veteran's range of motion was as follows: extension to 10 
degrees; flexion to 95 degrees (normal); rotation to 30 
degrees, bilaterally; and lateral bending to 25 degrees, left 
and right.  The veteran was diagnosed with chronic 
lumbosacral strain, with no degenerative changes per x-ray.

Discussion- entitlement to a rating in excess of 10 percent 
prior to July 7, 1999

For the period prior to July 7, 1999, the veteran is assigned 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 for chronic lumbosacral strain. Under this provision, a 
10 percent rating is warranted where there is characteristic 
pain on motion; a 20 percent rating is warranted where there 
is muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating, the highest available rating under Diagnostic Code 
5295, requires severe lumbosacral strain as manifested by a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the aforementioned with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.
  
The Board concludes that the evidence dated prior to July 7, 
1999, properly reflects a 10 percent disability evaluation, 
and that there is no basis for a higher rating for that time 
period.  In so deciding, the Board notes examination findings 
in March 1998 and January 1999 that showed no muscle spasms 
and which revealed normal gait.  In March 1998, there was no 
tenderness of the spinous processes and heel/toe walking was 
intact, as was the dorsiflexing of each big toe.  Sensation 
was intact, deep tendon reflexes were symmetrical and 
straight leg raising was full.  The evidence similarly failed 
to show marked limitation of motion, as the veteran had 95 
degrees of flexion, 30 degrees of extension, 40 degrees of 
right lateral flexion, 45 degrees of left lateral flexion, 40 
degrees of right lateral rotation and 45 degrees of left 
lateral rotation.  In January 1999, slight muscle tightness 
was noted, but the examination revealed no decrease in 
sensation and no difficulty performing heel to toe.  The 
veteran had a normal straight leg raise at 90 degrees with no 
pain transference to the opposite leg.  His range of motion 
was 30 degrees extension, 90 degrees flexion, 35 degrees 
lateral bending, left and right, and 30 degrees rotation, 
bilaterally.  X-ray studies of the lumbosacral spine were 
unremarkable. 

Based on the above, the evidence prior to July 7, 1999, 
reflects a disability picture consistent with the 10 percent 
evaluation assigned for that time period.  The Board further 
finds that there are no alternate Code sections which could 
serve as a basis for a higher rating for the time period in 
question.  As a side, the Board notes that the Secretary of 
VA recently amended Diagnostic Code 5293 (effective September 
23, 2002).  66 Fed. Reg. 54345-49 (Sep. 23, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  These changes, however, do not apply to the present 
case.  As previously noted, x-ray findings are negative, and 
the evidence lacks indications of intervertebral disc 
syndrome.  Accordingly, consideration of Diagnostic Code 5293 
is not warranted.  Diagnostic Code 5291, concerning 
limitation of motion of the lumbar spine, is relevant, but 
does not offer a rating in excess of 10 percent.  Finally, as 
the evidence fails to indicate fractured vertebra or 
ankylosis, Diagnostic Codes 5286 and 5289 are not for 
application.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, the 
VA examination report dated January 1999 noted mild 
functional impairment due to pain.  The Board finds that such 
mild impairment has already been contemplated in the 
assignment of the 10 percent rating prior to July 7, 1999.  
The Board finds support for this conclusion in the medical 
evidence demonstrating that the veteran could perform heel to 
toe and a normal straight leg raise.  Furthermore, findings 
that the veteran had no decrease in sensation, and that he 
had a range of motion to 30 degrees extension, 90 degrees 
flexion, 35 degrees lateral bending, left and right, and 30 
degrees rotation, bilaterally.  Overall, this medical 
evidence simply does not justify an increased rating prior to 
July 7, 1999, even when considering the basis of DeLuca 
principles.

Analysis- entitlement to a rating in excess of 20 percent 
beginning July 7, 1999

Effective July 7, 1999, the veteran is assigned a 20 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 
for chronic lumbosacral strain.  

The Board has thoroughly reviewed the evidence of record and, 
for the reasons explained below, concludes that the 20 
percent rating assigned from that date forward appropriately 
reflects the severity of the veteran's chronic lumbosacral 
strain and that a higher evaluation is not warranted at this 
time. 

In reaching the above determination, the Board notes that the 
medical findings of record fail to indicate a positive 
Goldthwaite's sign.  Moreover, the range of motion findings 
do not reveal marked limitation of forward bending in 
standing position.  Indeed, the veteran's flexion was noted 
to be normal at the October 1999 examination, and the more 
recent April 2001 physical evaluation did not show any 
worsening of his motion.  Additionally, x-ray evidence fails 
to demonstrate any osteoarthritic changes of the veteran's 
lumbosacral spine, or any narrowing or irregularity of the 
joint space.  No abnormal mobility on forced motion was 
noted.  Therefore, it is clear that the veteran has failed to 
meet, or even approximate, any of the criteria necessary for 
an award of 40 percent under Diagnostic Code 5295.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for a higher disability 
evaluation.  Under Diagnostic Code 5292, limitation of lumbar 
spine motion will be rated as 10 percent disabling where 
slight, 20 percent disabling where moderate, and 40 percent 
disabling where severe.  38 C.F.R. Part 4, Diagnostic Code 
5292 (2001).  Here, the evidence at best reveals only 
moderate limitation of function, reflective of the veteran's 
presently assigned 20 percent rating.  

As previously noted, Diagnostic Code 5293 pertains to 
intervertebral disc disease and this Code section was 
recently amended, effective September 23, 2002.  Because x-
ray findings are negative, and, by history and currently, a 
diagnosis of intervertebral disc syndrome has not been made, 
neither the old nor the new provisions of Diagnostic Code 
5293 are for application in this case.  The evidence of 
record fails to indicate any neurological symptomatology.  
Indeed, the veteran consistently had symmetrical deep tendon 
reflexes and a negative straight leg raise, and he could 
dorsiflex his great toes bilaterally.  While the record did 
contain a finding of muscle spasm in October 1999, no spasms 
were noted most recently, in April 2001.  Moreover, the 
finding of spasms was duly considered in the December 1999 
rating decision that increased his disability evaluation from 
10 to 20 percent.  No further consideration in this regard is 
warranted.

The Board has further considered additional alternate Code 
sections.  As the veteran has not been shown to have a 
fractured vertebra or ankylosis, Diagnostic Codes 5285-5289 
are not for application.  

Regarding DeLuca consideration, the VA examination reports 
dated January 1999 and October 1999 noted mild functional 
impairment due to pain.  However, as discussed before, the 
veteran did not have severe limitation of motion, and the 
examination reports clearly indicate that he was capable of 
washing shaving, toileting, bathing feeding and dressing 
himself.  While the Board acknowledges the veteran's 
complaints of daily pain and stiffness, and further 
acknowledges episodes of "catching" in the veteran's back, 
overall the evidence does not warrant an increase in the 
veteran's presently assigned 20 percent disability evaluation 
on the basis of DeLuca principles.  Instead, the Board finds 
that the veteran's complaints have been adequately 
contemplated in his current rating.  Accordingly, the 
veteran's claim of entitlement to an increased rating for 
chronic lumbosacral strain is denied.

II.  Entitlement to an increased rating for a left knee 
condition.

Factual background

The veteran was examined by VA in March 1998.  It was noted 
that the veteran had worn a left knee brace for about 22 
years.  He presented with complaints of constant left knee 
pain, which he assessed as being about 50 percent greater 
than it had been one or two years earlier.   The veteran 
reported that the pain did not disturb his sleep.  He 
experienced a dull pain while seated, and over the preceding 
6 months he had felt a sharp pain when he moved or crossed 
his legs.  The veteran stated that he experienced pain in his 
patella if he fully extended the left knee.  He also 
indicated occasional stiffness in the morning for about 15 to 
20 minutes, especially in cold weather.  The discomfort of 
the left knee was worse with the onset of cold or wet 
weather.  Lifting any sort of weight 2 to 3 times exacerbated 
the left knee pain, as did stepping up into a truck 2 or 3 
times.  Walking 5 blocks could cause excruciating pain.  
There was a popping sensation on extending the knee if he was 
lying on his left side.

Objectively, there was no tenderness of the left knee and no 
radiation of pain.  The left knee had normal alignment and 
was stable.  There was pain on motion of the patella.  There 
was no redness, warmth, swelling or tenderness.  There was 
intermittent crepitation of the knee on extension.  He had 
range of motion from 10 to 140 degrees.  He was diagnosed 
with status post fracture of the left knee with clinical 
findings compatible with degenerative joint disease.  X-rays 
showed spurring at the superior and inferior pole of the left 
patella.  

A December 1998 VA outpatient treatment reflected treatment 
for knee pain.

The veteran was next examined by VA in January 1999.  He 
complained of popping and pain in the knee joint with 
positive giving away and muscle weakness.  He was able to 
walk one block without pain.  He reported pain 3 to 4 times a 
week while using stairs.  The veteran had daily joint pain 
and slight to moderate pain on stairs.  He reported increased 
pain about once monthly, and with walking greater than one 
block.  Objectively, the veteran's left knee demonstrated no 
ligament laxity.  He had a positive 1+ joint edema.  The 
veteran did not have any ligamentous laxity secondary to the 
valgus or varus stressing of the medial lateral collateral 
ligaments, or an anterior or posterior cruciate ligament 
laxity for drawer or Lachman's tests.  There was no pain on 
palpation of the tibial plateau.  He had a range of motion of 
15 degrees and hyperextension to 20 degrees.  He was 
diagnosed with left knee degenerative joint disease, status 
post arthrotomy times three, with pain causing mild 
functional impairment.  X-rays taken at that time revealed 
minimal degenerative changes of the left knee.  

A February 1999 VA outpatient treatment report noted 
complaints of knee pain. 

The veteran was again examined by VA in October 1999.  Over 
the prior 6 months, the veteran stated that his left knee 
pain was at a 7 out of 10 on a good day.  He denied any 
redness, swelling or heat.  He stated that his knees would 
give way, but did not lock.  He reported that he was easily 
fatigued, and that it hurt his left knee to climb and descend 
stairs.  The veteran further stated that he experienced 
stiffness of the knees every morning.  He took ibuprofen, 800 
mg, three times daily, though it offered little relief.  It 
did help him to sleep.  Hot baths also improved his knee 
symptomatology.  He noted exacerbations of the pain about 4 
to 5 times per month.  Such increases in symptomatology were 
caused by weather changes and strenuous activity.  Whenever a 
flare-up occurred, he would hobble around the house for a day 
or so.  The veteran reported that he had not worked in the 
past five years due to his conditions.  His previous job was 
in a warehouse.  The veteran stated that he wore bilateral 
knee braces, but did not utilize a cane, corrective shoes or 
a wheelchair.  When driving, he had to stretch his knees 
occasionally.  If he attempts to kneel or squat, he could not 
rise afterward.  

Upon objective examination in October 1999, there was no 
redness or increased warmth of the left knee.  There was some 
tenderness to palpation on the left side.  The patellar 
compression test was positive bilaterally.  There was 
crepitation present bilaterally on both active and passive 
extension and flexion.  No ligamentous activity was detected.  
Lachman's and McMurray's sign were negative.  There was some 
hypertrophy of the tibial tuberosity bilaterally.  Range of 
motion in the left knee was limited to 80 degrees of flexion.  
Gait and posture were within normal limits.  He was diagnosed 
with symptomatic left knee, status postoperative degenerative 
joint disease.  Limitation of function was noted to be mild 
to moderate because of pain.  There was no limitation of 
function due to weakness.  

A VA outpatient treatment report dated January 2000 noted 
that the veteran was feeling well and was not experiencing 
any muscle pain or weakness.

A September 2000 VA outpatient treatment report noted that 
the veteran's muscle pain was improved with the 
discontinuance of lovostatin.

The veteran was most recently examined in April 2001.  
Regarding his left knee, the veteran reported daily pain.  
Over the last 3 years such pain had disrupted his sleep.  He 
also stated that the left knee would "catch" at night, and 
that he had to sleep in certain positions to decrease the 
pain.  He felt a dull pain while seated, which sharpened when 
he moved or crossed his legs.  Full extension of the left 
knee would cause patellar pain.  The veteran further reported 
swelling over the past 2 years, provoked by increased 
exertion, without erythema or warmth.  The swelling would 
last for 4 to 5 days.  The veteran stated that his left knee 
pain was 80 percent more severe than it had been 3 years 
earlier.  The veteran also indicated occasional stiffness in 
the morning for about 15 to 20 minutes, especially in cold or 
wet weather.  Lifting any sort of weight 2 to 3 times 
exacerbated the left knee pain, as did stepping up into a 
truck 2 or 3 times.  Walking 1.5 blocks could cause pain that 
the veteran rated as a 10 out of 10.  He also complained of a 
constant popping and grinding sensation on extending the 
knee.  Additionally, the veteran stated that he would fall 
when walking on a flat surface.  He added that he had fallen 
3 times and that he stumbled frequently.

Upon objective examination in April 2001, the veteran's left 
knee exhibited normal alignment and was stable.  There was 
discomfort to palpation to the patella.  There was no 
redness, swelling or increased warmth of the left knee.  
There was crepitation present with extension.  The veteran 
had a range of motion from 10 degrees of hyperextension to 
140 degrees of flexion.  He was diagnosed with status post 
fracture of the left knee with mild osteoarthritis per x-ray.  
Limitation of function due to pain was noted to be severe. 

Discussion- entitlement to a rating in excess of 20 percent 
prior to March 8, 2001

For the period prior to March 8, 2001, the veteran is 
assigned a 20 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257 for a left knee condition.  
Under Diagnostic Code 5257, the schedular criteria call for a 
20 percent disability rating for moderate impairment, and a 
30 percent disability rating is assigned for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that the evidence of record fails to 
demonstrate severe impairment prior to March 8, 2001, thus 
precluding an increase in the veteran's disability evaluation 
under Diagnostic Code 5257.  In so deciding, the Board notes 
that, when examined by VA in March 1998, there was no 
redness, warmth, swelling or tenderness of the left knee and 
no radiation of pain.  The left knee had normal alignment and 
was stable.  Additionally, upon examination in January 1999, 
the veteran's left knee demonstrated no ligament laxity.  The 
veteran did not have any ligamentous laxity secondary to the 
valgus or varus stressing of the medial lateral collateral 
ligaments, or an anterior or posterior cruciate ligament 
laxity for drawer or Lachman's tests.  There was no pain on 
palpation of the tibial plateau.  Finally, upon objective 
examination in October 1999, there was no redness or 
increased warmth of the left knee.  No ligamentous activity 
was detected, and Lachman's and McMurray's sign were 
negative.  Gait and posture were within normal limits.  Based 
on all of the foregoing, the Board finds that the veteran's 
left knee disability prior to March 8, 2001, was manifest by 
moderate impairment, appropriately reflected in the 20 
percent rating assignment.

The Board notes March 1998 findings of pain on motion of the 
patella and intermittent crepitation of the knee on 
extension.  The Board further notes January 1999 findings of 
tenderness to palpation on the left side, crepitation on both 
active and passive motion and some hypertrophy of the tibial 
tuberosity bilaterally.  Finally, the Board acknowledges an 
October 1999 finding of positive 1+ joint edema.  However, 
the Board finds that such symptomatology has already been 
contemplated in the award of a 20 percent rating, and that a 
higher evaluation would not be consistent with the veteran's 
overall disability picture, as demonstrated by the weight of 
the evidence described above. 

The Board has also considered whether an increased rating is 
warranted on the basis of an alternate Diagnostic Code.  
Under Diagnostic Code 5260, for limitation of flexion, the 
next-higher rating of 30 percent is for application where 
flexion is limited to 15 degrees.  The evidence does not 
demonstrate such limitation during the time period in 
question.  The next-higher evaluation under Diagnostic Code 
5261, pertaining to limitation of motion on leg extension, is 
30 percent.  That rating applies where the evidence shows 
extension limited to 20 degrees.  Again, such limitation has 
not been shown in the medical evidence prior to March 8, 
2001.  Therefore, Diagnostic Codes 5260 and 5261 cannot 
provide a basis for an increased rating prior to March 8, 
2001.  

Regarding further alternate Code sections, as the medical 
evidence does not reveal ankylosis, Diagnostic Code 5256 does 
not apply.  Moreover, in the absence of evidence of locking 
pain or effusion, Diagnostic Code 5258 is similarly not for 
application.  No other Diagnostic Codes apply.

The Board has also contemplated the possibility of a rating 
increase on the basis of functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  However, prior to March 8, 2001, the file 
indicates findings of only mild, and mild to moderate, 
functional loss due to pain.  The Board concludes that such 
functional loss has already been contemplated by the 20 
percent disability evaluation, and that a higher rating is 
not justified prior to March 8, 2001.  The Board bases that 
conclusion on the medical evidence of record, which presented 
a disability picture in which the veteran's left knee was 
free of redness, warmth, swelling and tenderness, with normal 
alignment and stability, and without ligamentous laxity.  The 
medical evidence also revealed negative drawer and Lachman's 
sign, and demonstrated normal gait and posture.  The 
objective evidence was absent findings of incoordination, 
fatigability and weakness.  An increase in evaluation under 
DeLuca is not appropriate in light of the findings predating 
March 8, 2001.  

For the foregoing reasons, a disability evaluation in excess 
of 20 percent for the period prior to March 8, 2001, is not 
warranted.

Discussion- entitlement to a rating in excess of 30 percent 
beginning March 8, 2001

Effective March 8, 2001, the veteran is presently assigned a 
30 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5257 for a left knee condition.  Under Diagnostic 
Code 5257, a 30 percent disability rating is assigned for 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that, for the period beginning March 8, 2001, 
the veteran is presently assigned the highest possible 
disability evaluation that can be assigned for his left knee 
pursuant to Diagnostic Code 5257.  Thus, the possibility for 
a higher rating under alternate codes will immediately be 
considered.  

While the evidence of record does reveal limitation of 
flexion, Diagnostic Code 5260 does not provide for a rating 
in excess of the presently assigned 30 percent evaluation.  
Diagnostic Code 5261, pertaining to limitation of motion on 
leg extension, does offer a higher rating.  Under this code, 
limitation on extension to 45 degrees warrants a 50 percent 
evaluation and limitation to 30 degrees warrants 40 percent 
evaluation.  However, while objective evidence of limited 
extension is shown, such extension is not limited to 30 
degrees or worse.  Thus, Diagnostic Code 5261 cannot provide 
a basis for an increased rating in the present case.  

As the medical evidence does not reveal ankylosis, Diagnostic 
Code 5256 does not apply.  Moreover, in the absence of 
evidence of locking pain or effusion, Diagnostic Code 5258 is 
similarly not for application.  No other Diagnostic Codes 
apply.

Regarding the possibility of a rating increase on the basis 
of functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, the file does 
indicate a severe loss of left knee function due to pain at 
the time of VA examination in April 2001.  As discussed 
earlier, the evidence had shown only mild and mild to 
moderate loss of function prior to March 8, 2001.  To account 
for that progressive worsening of left knee functionality, 
the RO increased the veteran's disability evaluation from 20 
to 30 percent disabling in a March 2002 rating decision, 
effective March 8, 2001.  As the present 30 percent rating 
already signifies severe symptomatology, a higher rating 
based on DeLuca principles, via an analogy to another 
Diagnostic Code, is not justified in this case.

Arthritis, all time periods

The Board notes that the veteran's rating code was 5010-5257, 
rather than merely 5257.  This reflects the fact that the 
veteran has been shown to have arthritic changes confirmed by 
x-ray findings.  Such x-ray findings apply to both the period 
before and after March 8, 2001, and raise the possibility of 
a separate rating for the veteran's arthritis under 
Diagnostic Codes 5003-5001.  However, as the medical evidence 
consistently failed to show subluxation or instability of the 
left knee, the veteran's arthritis may not serve as a basis 
for a higher separate rating.  See VAOGCPREC 23-97; 
VAOPGCPREC 9-98; see also 38 C.F.R. § 4.59.  Moreover, as 
application of 5003-5010 refers to limitation of motion Codes 
5260 and 5261, the veteran is not entitled to a rating in 
excess of 30 percent for his arthritis based on the range of 
motion findings already described.  However, the Board duly 
considered the veteran's disability, including his arthritis, 
under 38 C.F.R. §§ 4.40, 4.59, as previously discussed.

For the foregoing reasons, the veteran's claim of entitlement 
to an increased rating for a left knee condition must fail.

III.  Entitlement to an increased rating for a right knee 
condition.

Factual background

The veteran was examined by VA in March 1998.  He presented 
with complaints of daily right knee pain upon walking.  The 
knee pain did not disturb his sleep.  There was no pain when 
seated unless he extended his knee.  The veteran also 
complained of stiffness, mostly in the morning.  

Objectively, there was no tenderness of the right knee and no 
radiation of pain.  The right knee had normal alignment with 
moderate medial instability.  There was no redness, warmth, 
swelling, tenderness or crepitation.  He had range of motion 
from 15 to 130 degrees.  He was diagnosed with status post 
chondromalacia and recurrent dislocation of the right patella 
with clinical findings compatible with degenerative joint 
disease.  X-rays showed a normal right knee.

A December 1998 VA outpatient treatment reflected treatment 
for knee pain.

The veteran was next examined by VA in January 1999.  He 
complained of daily right knee pain.  The veteran reported 
that he had not worked since 1994.  Objectively, there was no 
joint edema of the right knee and no ligament laxity 
secondary to the Lachman's or drawer test.  There was also no 
ligament laxity of the medial collateral ligaments for 
stressing in varus or valgus.  There was no pain of the 
tibial plateau upon palpation.  The veteran's range of motion 
was 16 degrees, with hyperextension to 30 degrees.  He was 
diagnosed with right knee strain, causing mild functional 
impairment.  

A February 1999 VA outpatient treatment report noted 
complaints of knee pain. 
 
The veteran was again examined by VA in October 1999.  At 
that time, he denied any redness, swelling or heat with 
respect to his right knee.  He stated that his knees would 
give way, but did not lock.  He reported that it was painful 
to climb stairs.  He further reported that his right knee 
would pop more frequently than his left, and that it felt 
"like something inside was missing."  The veteran 
experienced right knee stiffness every morning.  He took 
ibuprofen, 800 mg, three times daily, though it offered 
little relief.  It did help him to sleep.  Hot baths also 
improved his knee symptomatology.  The veteran stated that he 
could not mow his lawn and could only walk 2 to 3 blocks.  He 
noted exacerbations of the pain about 4 to 5 times per month.  
Such increases in symptomatology were caused by weather 
changes and strenuous activity.  Whenever a flare-up 
occurred, he would hobble around the house for a day or so.  
The veteran reported that he had not worked in the past five 
years due to his conditions.  His previous job was in a 
warehouse.  The veteran stated that he wore bilateral knee 
braces, but did not utilize a cane, corrective shoes or a 
wheelchair.  When driving, he had to stretch his knees 
occasionally.  If he attempted to kneel or squat, he could 
not rise afterward.  

Upon objective examination in October 1999, there was no 
redness or increased warmth of the right knee.  There was no 
tenderness to palpation on the right side.   The patellar 
compression test was positive bilaterally.  There was 
crepitation present bilaterally on both active and passive 
extension and flexion.  No ligamentous activity was detected.  
Lachman's and McMurray's sign were negative.  There was some 
hypertrophy of the tibial tuberosity bilaterally.  Range of 
motion in the right knee was limited to 80 degrees of 
flexion.  Gait and posture were within normal limits.  He was 
diagnosed with symptomatic right knee with mild limitation of 
function due to pain.  There was no functional loss due to 
weakness.  X-rays showed an unremarkable right knee.

A VA outpatient treatment report dated January 2000 noted 
that the veteran was feeling well and was not experiencing 
any muscle pain or weakness.

A September 2000 VA outpatient treatment report noted that 
the veteran's muscle pain was improved with the 
discontinuance of lovastatin.

The veteran was most recently examined in April 2001.  
Regarding his right knee, the veteran reported daily pain 
with walking.  The knee did not disturb his sleep.  
There was no tenderness to palpation and no pain when seated 
unless the knee was extended.  He did have right knee 
swelling lasting 4 to 5 days following physical exertion.  
The veteran reported that his right knee was stiff every 
morning. Additionally, the veteran stated that he would fall 
when walking on a flat surface.  He added that he had fallen 
3 times and that he stumbled frequently.  
   
Upon objective examination in April 2001, the veteran's right 
knee exhibited normal alignment, with medial collateral 
instability.  There was no redness, warmth or swelling of the 
right knee.  There was mild crepitation.  The veteran had a 
range of motion from 15 degrees of hyperextension to 130 
degrees of flexion.  He was diagnosed with chondromalacia of 
the right knee with instability of the medial collateral 
ligament.  The degree of functional loss due to pain was 
deemed to be moderate.  X-rays of the right knee taken in 
April 2001 were unremarkable.  

Analysis- entitlement to a rating in excess of 10 percent 
prior to March 8, 2001

Prior to March 8, 2001, the veteran is assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5257 for a right knee condition.  Under Diagnostic Code 5257, 
the schedular criteria call for a 10 percent disability for 
slight impairment, a 20 percent disability rating for 
moderate impairment and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board has considered the evidence of record and concludes 
that the veteran's disability picture is most nearly 
approximated by his presently assigned 10 percent rating 
under Diagnostic Code 5257 for a right knee condition for the 
period prior to March 8, 2001, and that a higher evaluation 
is not warranted at this time.  In so deciding, the Board has 
relied on medical findings in March 1998 showing no 
tenderness of the veteran's right knee and no radiation of 
pain.  Further findings at that time showed normal alignment 
of the right knee with no redness, warmth, swelling, 
tenderness or crepitation.  X-rays were normal.  The Board 
also relied on January 1999 findings showing no joint edema 
of the right knee, no ligament laxity secondary to the 
Lachman's or drawer test.  There was also no ligament laxity 
and no pain of the tibial plateau upon palpation.  Finally, 
the Board relied on October 1999 findings, which failed to 
demonstrate redness or increased warmth of the right knee.  
Moreover, there was no tenderness to palpation on the right 
side and no ligamentous activity was detected.  Lachman's and 
McMurray's sign were negative and gait and posture were 
within normal limits.  X-rays showed an unremarkable right 
knee.

The Board acknowledges a March 1998 finding of moderate 
medial instability of the right knee.  The Board further 
acknowledges October 1999 findings of crepitation on active 
and passive movement, as well as some hypertrophy of the 
tibial tuberosity bilaterally.  However, the Board finds that 
such symptomatology has already been contemplated in the 
award of a 10 percent rating, and that a higher evaluation 
would not be consistent with the veteran's overall disability 
picture, as demonstrated by the weight of the evidence 
described above. 

The Board has considered whether any alternate Diagnostic 
Codes could offer a higher evaluation.  Given the range of 
motion findings discussed earlier, the veteran is not 
entitled to a higher rating for his right knee disability 
under Diagnostic Codes 5260 or 5261 for the period prior to 
March 8, 2001.  No other Code sections are applicable.

Regarding DeLuca considerations, the Board observes that 
prior to March 8, 2001, the veteran's level of functional 
loss due to right knee pain was deemed to be mild.  The Board 
finds that such mild impairment has been adequately accounted 
for in the disability evaluation of 10 percent assigned for 
the period prior to March 8, 2001.  That conclusion is 
reinforced by the medical evidence showing normal gait, no 
tenderness to palpation of the right knee, and negative 
Lachman's, drawer, and McMurray's tests.

Finally, as the evidence of record did not establish x-ray 
evidence of arthritis with respect to the right knee, a 
separate rating is not warranted on that basis.  See 
VAOGCPREC 23-97; VAOPGCPREC 9-98; see also 38 C.F.R. § 4.59.

For the foregoing reasons, a rating in excess of 10 percent 
is not warranted prior to March 8, 2001.

Discussion- entitlement to a rating in excess of 20 percent 
beginning March 8, 2001

Effective March 8, 2001, the veteran is assigned a 20 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5257 for a right knee condition.  Under Diagnostic Code 5257, 
the schedular criteria call for a 20 percent disability for 
moderate impairment and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board has considered the evidence of record and concludes 
that the veteran's disability picture for the relevant time 
period is most nearly approximated by his presently assigned 
20 percent rating under Diagnostic Code 5257 for a right knee 
condition and that a higher evaluation is not warranted at 
this time.  Overall, the evidence does not demonstrate a 
severe right knee disability, as would be required for the 
next-higher evaluation of 30 percent under Diagnostic Code 
5257.  For example, VA examination in April 2001 revealed 
normal alignment, with no redness, warmth or swelling of the 
right knee.  The Board acknowledges findings of moderate 
medial instability and mild crepitance, but finds that, 
overall, the severity of the veteran's right knee condition 
is most appropriately reflected in his present 20 percent 
rating.  That conclusion is further supported by April 2001 
x-rays showing an unremarkable right knee.  

The Board has considered whether any alternate Diagnostic 
Codes could offer a higher evaluation.  Given the range of 
motion findings discussed previously, the veteran is not 
entitled to a higher rating under Diagnostic Codes 5260 or 
5261.  No other Code sections are applicable.

Regarding DeLuca considerations, the Board acknowledges that 
between October 1999 and April 2001, the veteran's level of 
functional loss due to right knee pain progressed from mild 
to moderate.  However, that worsening of his right knee has 
already been accounted for in a March 2002 rating decision 
that increased his disability evaluation from 10 to 20 
percent, effective March 8, 2001.  The medical evidence, 
already discussed, does not justify an increased rating on 
the basis DeLuca principles.  

Finally, as the evidence of record did not establish x-ray 
evidence of arthritis with respect to the right knee, a 
separate rating is not warranted on that basis.  See 
VAOGCPREC 23-97; VAOPGCPREC 9-98; see also 38 C.F.R. § 4.59.   


IV.  Final considerations.

Extraschedular rating

Finally, while the veteran reported that he has not worked 
since 1994 as a result of his back and knee disabilities, 
there is no showing, other than the veteran's own assertions, 
that he is physically incapable of obtaining gainful 
employment.  The evidence does not confirm that the veteran's 
chronic lumbosacral strain, or his left and right knee 
conditions have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

In summation, the evidence shows that the assigned disability 
evaluations for each period at issue for the veteran's 
chronic lumbosacral strain, left knee condition and right 
knee condition adequately reflect his symptomatology and that 
higher ratings are not warranted.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

  


ORDER

A rating in excess of 10 percent for chronic lumbosacral 
strain prior to July 7, 1999, is denied.

A rating in excess of 20 percent for chronic lumbosacral 
strain as of July 7, 1999, is denied.

A rating in excess of 20 percent for a left knee condition 
prior to March 8, 2001, is denied.

A rating in excess of 30 percent for a left knee condition as 
of March 8, 2001, is denied.

A rating in excess of 10 percent for a right knee condition 
prior to March 8, 2001, is denied.

A rating in excess of 20 percent for a right knee condition 
as of March 8, 2001, is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

